Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, there is a lack of antecedent basis for the limitation “the anisotropic conductive adhesive film”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4 and 6-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iwafuchi et al. (US 6,613,610; hereinafter Iwafuchi).
Regarding claim 1, Iwafuchi discloses, in fig. 12, a manufacturing method of a micro-LED display panel, comprising: (A) providing a substrate 80 with an anisotropic conductive film 82; (B) transferring a plurality of micro-LEDs (62/53/54/55/56) to the substrate 80 and disposing the micro-LEDs (62/53/54/55/56) on the anisotropic conductive film 82; (C) repeating the step (B) to dispose a required number of the micro-LEDs (62/53/54/55/56) on the substrate 80 (figs. 13A-13D); and (D) processing by heating (col. 13, lines 11-15) and pressuring (col. 22, lines 61-65) to electrically bond the micro-LEDs (62/53/54/55/56) to the substrate 80.

Regarding claim 2, Iwafuchi discloses wherein in the step (B), the micro-LEDs (62/53/54/55/56) are aligned with a plurality of pads 81 of the substrate respectively 80 (fig. 12).
Regarding claim 3, Iwafuchi discloses wherein in the step (D), a bonding layer 82 is formed between one of the micro-LEDs (62/53/54/55/56) and one of the pads 81 to electrically connect the one of the micro-LEDs (62/53/54/55/56) and the substrate 80 (fig. 12).
Regarding claim 4, Iwafuchi discloses wherein in the step (D), a first electrode 55 and a second electrode 56 of each micro-LED (62/53/54/55/56) are embedded in the anisotropic conductive adhesive film 82 (fig. 12).
Regarding claim 6, Iwafuchi discloses wherein the step (D) is performed after transferring all the micro-LEDs required for the substrate 80, and the bonding layer 82 is formed between all the micro-LEDs (62/53/54/55/56) and the corresponding pads 81 of the substrate 80 (figs. 12 & 13A-13D).

Regarding claim 8, Iwafuchi discloses wherein the step (D) is performed after the transferring process of the micro-LEDs with the same color, and repeating the step (D) after the transferring process of the micro-LEDs with another color (fig. 24 & col. 29, lines 44-65).
Regarding claim 9, Iwafuchi discloses wherein in the step (B), the micro-LEDs with different color are transferred and arranged to a temporary carrier 91, and then, the micro-LEDs on the temporary carrier 91 transferred to the substrate (figs. 13A-13D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwafuchi  (US 6,613,610).
Iwafuchi discloses wherein in the step (B), each of the micro-LEDs (62/53/54/55/56) comprises an epitaxial layer and an electrode layer electrically connected to the epitaxial layer 54, and the electrode layer 55/56 comprises a first electrode 55 and a second electrode 56 and is located between the substrate 80 and the epitaxial layer 54 (fig. 12).
Although the ratio of a thickness of the electrode layer to a thickness of the corresponding epitaxial layer is not exactly as claimed (0.1-0.5), these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818